IN THE COMMONWEALTH COURT OF PENNSYLVANIA

William Sokalsky, Jr.,                  :
                         Petitioner     :
                                        :
                   v.                   :
                                        :
Workers’ Compensation Appeal            :
Board (Bradley Graphics Solutions, Inc. :
and Erie Flagship Insurance Company :
a/k/a Erie Insurance Company),          :   No. 824 C.D. 2016
                         Respondents :

Erie Insurance Company a/k/a            :
Flagship City Insurance Company,        :
                         Petitioner     :
                                        :
                   v.                   :
                                        :
Workers’ Compensation Appeal            :
Board (Sokalsky, Jr., and Bradley       :
Graphics Solutions, Inc., and           :
LMI Insurance Co. (In Bankruptcy)       :
and State Workers’ Insurance Fund),     :   No. 1467 C.D. 2016
                          Respondents   :   Submitted: March 9, 2018


BEFORE:     HONORABLE P. KEVIN BROBSON, Judge
            HONORABLE ANNE E. COVEY, Judge
            HONORABLE ELLEN CEISLER, Judge


OPINION NOT REPORTED

MEMORANDUM OPINION BY
JUDGE COVEY                                 FILED: October 29, 2018

            William Sokalsky, Jr. (Claimant) petitions this Court for review of the
portion of the Workers’ Compensation (WC) Appeal Board’s (Board) April 22, 2016
order reversing the Workers’ Compensation Judge’s (WCJ) ruling that Erie Insurance
Company a/k/a Flagship City Insurance Company (Erie) was responsible for
Claimant’s benefits after December 17, 2002, and affirming the WCJ’s May 9, 2014
decision dismissing Claimant’s Petition for Penalties (Penalty Petition).1 Essentially,
Claimant presents three issues for this Court’s review: (1) whether the Board erred by
reversing the WCJ’s December 16, 2013 determination that Claimant’s October 12,
2000 work injury recurred as of December 17, 2002;2 (2) whether the Board erred by
affirming the WCJ’s May 9, 2014 denial of his Penalty Petition; and (3) whether the
WCJ’s and the Board’s Penalty Petition determinations were reasoned decisions.
               In addition, Erie petitioned this Court for review of the Board’s August
22, 2016 order denying its Petition for Rehearing (Rehearing Petition) from the
Board’s April 22, 2016 decision that Erie is responsible for Claimant’s WC benefits
for work injuries sustained on December 28, 1994, February 9, 1995 and July 1,
1997.3 Erie’s sole issue on appeal was whether the Board erred by denying Erie’s
Rehearing Petition.
               On December 28, 1994, while employed by Bradley Graphic Solutions,
Inc. (Employer) as a collator operator, Claimant was involved in a work-related
accident during which his hair became caught in the spinning machine drum. As a
result, his neck was twisted, resulting in headaches and pain radiating into both upper
extremities that was aggravated by shoulder movement. LMI Insurance Company




       1
          This appeal is docketed at No. 824 C.D. 2016.
       2
          Claimant’s Statement of Questions Involved listed as the first four issues: (1) whether the
Board exceeded its appellate authority relative to Findings of Fact 13 and 14, and Conclusions of
Law 2, 3 and 4; (2) whether the Board exceeded its authority by reversing the WCJ’s December 16,
2013 determination that Claimant’s original work injury recurred; (3) whether the Board erred by
reversing the WCJ’s finding that Claimant suffered a recurrence as of December 17, 2002; and (4)
whether the Board erred by exculpating Erie from liability after December 17, 2002. See Claimant
Br. at 5. Because these issues are subsumed in the analysis of whether the Board erred by reversing
the WCJ’s December 16, 2013 determination that Claimant’s October 12, 2000 work injury
recurred as of December 17, 2002, the issues have been combined herein.
        3
          This appeal is docketed at No. 1467 C.D. 2016.
                                                 2
(LMI) was Employer’s WC insurance carrier at that time.4 Claimant nevertheless
continued to work. See Reproduced Record (R.R.) at 177a. On February 9, 1995,
Claimant was involved in a second work accident involving his neck, head and back.
See R.R. at 177a. On July 1, 1997, Claimant had a third work accident involving his
right leg, neck and back. See R.R. at 178a. Because these injuries did not preclude
Claimant from doing his pre-injury job, he did not lose income and, therefore, was
not disabled.5 See R.R. at 178a.
               On October 12, 2000, because Claimant’s headaches and neck and upper
extremity pain became progressively worse and rendered him unable to perform his
job, his treating physician ordered him to stop working. See R.R. at 180a-185a. Erie
was Employer’s WC insurance carrier from 1998 through 2001. See R.R. at 262a-
264a. Claimant remained off work from October 12, 2000 through August 18, 2002.
See R.R. at 185a. On August 19, 2002, Claimant returned to work in a modified
position as an operations liaison, working less than 20 hours per week. See R.R. at
189a. Despite ongoing medical treatment and medications, his pain increased and he
again ceased working on December 17, 2002. See R.R. at 192a-193a. The State
Workers’ Insurance Fund (SWIF) was Employer’s WC insurance carrier beginning
October 2, 2002. See R.R. at 263a, 2564a.
               On September 22, 2003, Claimant filed a claim petition (Claim Petition),
wherein he averred that repetitive work activities rendered him disabled as of October
12, 2000. See R.R. at 21a. On October 1, 2003, the Department of Labor and
Industry, Bureau of WC (WC Bureau) assigned the matter Claim No. 2550988. Erie

       4
          Because LMI is in bankruptcy, the Pennsylvania Workers’ Compensation Security Fund,
through its third-party administrator AmeriHealth Casualty Services, Inc. is administering this claim
on LMI’s behalf. See LMI Br. at 4 n.1.
        5
          “[A]n employee must demonstrate that he is disabled as a consequence of the work-related
injury. The term ‘disability’ is synonymous with an employee’s loss of earning power.” Amandeo
v. Workers’ Comp. Appeal Bd. (Conagra Foods), 37 A.3d 72, 75 n.4 (Pa. Cmwlth. 2012) (citation
omitted).
                                                 3
filed an answer and petition to join LMI, alleging that Claimant’s 2000 injury was a
recurrence of a 1994 work injury.             LMI joined SWIF, alleging that Claimant
sustained a new injury in December 2002, when SWIF was the liable carrier. On
December 13, 2004, Claimant filed a claim petition against Erie, LMI and SWIF
alleging he was entitled to disfigurement benefits due to scarring resulting from neck
surgery necessitated by his 1994, 1995 and 2000 work injuries (Disfigurement Claim
Petition). The insurance carriers denied the allegation. Protracted litigation ensued
over the years.
              On May 17, 2006, the WCJ granted the September 22, 2003 Claim
Petition, concluding that Claimant established that he sustained work-related injuries
to his spine, shoulders and lower extremities on December 28, 1994, February 9,
1995 and July 1, 1997, and that “his work activities over time caused him to have
pain to various parts of his body resulting in a worsening [of] his underlying
symptoms[] on October 12, 2000[,] and causing him an inability to perform the
collator duties as of October 12, 2000” and, consequently, a disability for which Erie
was responsible. WCJ 5/17/06 Dec. Finding of Fact 29, R.R. at 2283a (as modified
by WCJ 9/21/10 Dec. Finding of Fact 9, R.R. at 2283a); see also WCJ 5/17/06 Dec.
Conclusions of Law 1-2. Claimant was awarded total disability benefits payable by
Erie as of October 12, 2000, with a credit for short and long-term disability benefits
Erie funded, and wages Claimant received between August and December 2002. The
WCJ dismissed the joinder petitions and Claimant’s Disfigurement Claim Petition.6
On appeal, on October 19, 2009, the Board remanded the May 17, 2006 decision to


       6
          Claimant’s Disfigurement Claim Petition was dismissed without prejudice because the
WCJ did not observe Claimant’s scarring. On May 24, 2006, the WCJ issued an amended/corrected
decision after he observed Claimant’s scarring, which he attributed to Claimant’s October 12, 2000
injury, and for which he awarded Claimant 40 weeks of disfigurement benefits. However, on
October 19, 2009, the Board vacated the May 24, 2006 amended/corrected decision as null and
void.
                                                4
the WCJ for clarification of Claimant’s injuries, injury dates and disability because
the accepted medical evidence conflicted and could not be reconciled.
              On September 21, 2010, on remand, the WCJ, inter alia, granted the
Claim Petition and the Disfigurement Claim Petition, and dismissed the joinder
petitions. The WCJ specifically determined that Claimant was totally disabled due to
his work injuries from October 12, 2000 to August 19, 2002, when he returned to
modified work at reduced pay, thereby entitling him to partial disability benefits. In
addition, the WCJ concluded that Claimant sustained a recurrence of his work
injuries and became totally disabled as of December 12, 2002, for which Erie was
responsible. Finally, the WCJ granted Claimant 40 weeks of disfigurement benefits.
Erie appealed.
              On October 24, 2011, the Board remanded the WCJ’s decision on the
Claim Petition for the WCJ to clarify his findings relative to Claimant’s injury and
disability, and which insurer is responsible therefor. On December 16, 2013, the
WCJ issued a decision after remand (of the WCJ September 21, 2010 decision
findings) declaring Erie the responsible insurer for Claimant’s October 12, 2000
disability, thereby making Erie solely liable for Claimant’s continuing WC benefits.
Claimant and Erie appealed to the Board.7
              Collaterally, the parties were involved in litigation before the Bucks
County Common Pleas Court that was ultimately resolved by mediation, and the
settlement thereof was memorialized in a Post-Mediation Agreement executed by
Claimant, Erie and the mediator on February 13, 2012. See WCJ 5/9/14 Dec. Ex. D-
1. In the Post-Mediation Agreement, Claimant and Erie agreed: “[Employer/Erie]
shall pay to or on behalf of Claimant the sum of $750,000[.]00, in full settlement of


       7
        The December 16, 2013 WCJ decision attached in the reproduced record (see R.R. at
2422a-2427a) is related to a review petition not at issue in this appeal. The December 16, 2013
WCJ decision at issue here was obtained from the certified record.
                                              5
all claims asserted in the above-captioned litigation as against [Employer] and
[Erie].” Post-Mediation Agt. ¶ 1. The “above-captioned litigation” was “[Claimant]
v. [Employer], Bureau Claim No. 2550988,” which is the WC Bureau-assigned claim
number for Claimant’s WC claims. Post-Mediation Agt. at 1. The Post-Mediation
Agreement stated that “Claimant shall satisfy and hold [Employer/Erie] harmless for
any claims for costs, disbursements, attorney’s fees and liens of any type.” Post-
Mediation Agt. ¶ 2. The parties intended the agreement to be “final and binding upon
all parties to this matter and is enforceable in a court of law of general jurisdiction.”
Post-Mediation Agt. ¶ 7. They further agreed that the settlement would be presented
to a WCJ for approval. See Post-Mediation Agt. ¶ 8.
              On March 16, 2012, the WCJ granted a Petition to Approve Compromise
and Release Agreement By Stipulation and a two-page addendum attached thereto
(Agreement), wherein Claimant, Employer and Erie declared:8

              10. [Claimant] will be paid the lump sum of $500,000.00
              above his [a]ttorney’s fee in exchange for his right to the
              payment of total disability benefits, partial disability
              benefits, specific loss benefits, . . . and his right to penalties
              and interest pursuant to a myriad of past [d]ecisions and
              [o]rders. [Claimant’s] [a]ttorney is accepting $250,000.00
              as his fee[,] which covers [WC] matters as well as civil
              litigation in the [Bucks and Erie county common pleas
              courts] for which both [Claimant] and his [a]ttorney will
              execute and deliver a [p]raecipe to mark the respective
              [j]udgments as ‘Settled, Discontinued and Ended with legal
              prejudice.’[9]

       8
          Section 449 of the WC Act (Act), Act of June 2, 1915, P.L. 736, as amended, 77 P.S. §
1000.5, authorizes parties to settle WC claims after a WCJ hearing. Section 449 of the Act was
added by Section 22 of the Act of June 24, 1996, P.L. 350. “It is well established that a valid
[compromise and release] agreement, once approved, is final, conclusive and binding on the
parties.” DePue v. Workers’ Comp. Appeal Bd. (N. Paone Constr., Inc.), 61 A.3d 1062, 1067 (Pa.
Cmwlth. 2013).
        9
          According to the Agreement, the parties committed to withdraw all of the outstanding
appeals and petitions, except the Board’s October 24, 2011 decision. Specifically, the Agreement
provided that Claimant “retain[ed] the right to look to any other insurance carrier which may be
                                               6
Agt. ¶ 10; see also Agt. ¶¶ 6, 8. The Agreement also stated that Claimant would
nevertheless continue receiving reasonable and necessary medical expense payments
for his work injuries from the responsible insurance carrier.10 See Agt. ¶¶ 1, 4, 7.
               On February 18, 2014, Claimant filed the Penalty Petition, therein
claiming that Employer failed to pay unreasonable contest legal fees, plus interest and
medical bills as ordered in the September 21, 2010 WCJ decision.                           Employer
responded, inter alia, that the Agreement settled those amounts. On May 9, 2014, the
WCJ dismissed the Penalty Petition, concluding that the Agreement resolved all of
the matters Claimant asserted in the Penalty Petition. Claimant appealed therefrom to
the Board. The appeals from the December 16, 2013 (Appeal No. A14-0029) and
May 9, 2014 (Appeal No. A14-0510) WCJ decisions were consolidated.
               On April 22, 2016, the Board affirmed the December 16, 2013 WCJ
determination that Erie was responsible for paying Claimant’s WC benefits from
October 12, 2000 to December 17, 2002, but reversed the WCJ’s ruling that Erie was
responsible for Claimant’s benefits after December 17, 2002. Further, the Board
affirmed the May 9, 2014 WCJ decision dismissing Claimant’s Penalty Petition on
the basis that the Agreement resolved the parties’ claims.                    On May 20, 2016,
Claimant timely appealed from the Board’s April 22, 2016 order to this Court (Pa.




responsible for the payment of further compensation benefits for his said work injuries[,]” and Erie
“retain[ed] the right to look to any responsible carrier for reimbursement of payments made to and
on behalf of [Claimant].” Agt. ¶ 19.
        10
           The Agreement specifies that “[Claimant] retains the right to the payment of reasonable
medical expenses necessitated by [Claimant’s] work-related injuries pursuant to the provisions of
the [Act].” Agt. ¶ 14. Paragraph 1 of the Agreement specifies that the date of injury was
“10/12/2000.” Agt. ¶ 1. Paragraph 4 of the Agreement defines the “precise nature of the injury” as
“work-related injuries to his cervical spine, thoracic spine, lumbar spine, bilateral shoulders,
bilateral trapezius, bilateral lower extremities, insomnia and headaches[,] . . . a surgical scar . . .
[and] certain psychological injuries . . . : [a]nxiety, major depression – single episode and chronic
pain syndrome[.]” Agt. ¶ 4.
                                                  7
Cmwlth. No. 824 C.D. 2016).11 Erie did not appeal from the Board’s April 22, 2016
order.
              On May 25, 2016, Erie filed a rehearing petition relative to the appeals
from the December 16, 2013 (Appeal No. A14-0029) and May 9, 2014 (Appeal No.
A14-0510) WCJ decisions, arguing that there is no evidence to support the WCJ’s
finding that Claimant’s condition worsened or that Claimant suffered a new injury
during the time Erie was the responsible insurance carrier. On June 3, 2016, the
Board denied Erie’s rehearing petition. On June 17, 2016, Erie filed the Rehearing
Petition. On August 22, 2016, the Board denied Erie’s June 17, 2016 Rehearing
Petition. On September 6, 2016, Erie appealed from the Board’s order to this Court
(Pa. Cmwlth. No. 1467 C.D. 2016).
              On July 17, 2018, Claimant and Erie filed a joint motion to stay this
appeal pending a July 19, 2018 hearing on and approval of a compromise and release
(C&R) they reached in settlement of the issues between them. SWIF opposed the
motion for stay. On July 18, 2018, this Court granted a stay and ordered the parties to
file a status report by August 22, 2018.
              On August 22, 2018, Claimant, Employer, Erie, SWIF and LMI (by the
Pennsylvania Workers’ Compensation Security Fund) filed a joint Statement of the
Parties as to Possible Remaining Issues (Joint Statement), wherein they represented:
“[A] [C&R] on August 9, 2018 has resolved many, if not all, of the issues . . . in the
Petitions for Review captioned above[.]” Joint Statement at 1; “[Claimant] and [Erie]

          “On review[,] this Court must determine whether constitutional rights were violated,
         11

errors of law were committed, or necessary findings of fact were supported by substantial
competent evidence.” Stepp v. Workers’ Comp. Appeal Bd. (FairPoint Commc’ns, Inc.), 99 A.3d
598, 601 n.6 (Pa. Cmwlth. 2014).
       On November 4, 2016, this Court denied Employer’s motion to quash Erie’s petition for
review, and clarified that Erie’s sole issue on appeal is whether the Board erred in its August 22,
2016 decision by denying Erie’s Rehearing Petition.
       By November 9, 2016 order, this Court consolidated Claimant’s and Erie’s appeals,
designating Claimant the petitioner and Erie the respondent.
                                                8
have resolved all issues between them[] and[,] to the extent that there are issues
between [them] in the pending appeal, they are moot. [Erie] is withdrawing its
[a]ppeal at [No.] 1467 C.D. 2016.”12 Joint Statement ¶ 1; Claimant now asserts “that
[SWIF] is responsible for indemnity payments for the 2002 aggravation of
[Claimant’s] initial work injury[,]” and/or that the matter should be remanded for
clarification because the Board’s April 22, 2016 decision was contradictory. Joint
Statement ¶ 2; SWIF counters that the issue was not preserved, as Claimant neither
raised nor developed it in the petition for review or in his appeal brief and, thus, it is
waived. See Joint Statement ¶ 3; SWIF also asserts that internal contradiction is not
an independent basis for review or remand. See Joint Statement ¶ 4; SWIF further
claims that the WCJ and the Board properly determined that Claimant’s December
17, 2002 disability was a recurrence of his October 12, 2000 work injury. See Joint
Statement ¶ 5; Employer concurs with SWIF’s position. See Joint Statement ¶ 6;
“[LMI] will be dismissed from this matter[.]” 13 Joint Statement ¶ 7.14 Neither the
C&R nor an August 9, 2018 order approving it have been provided to this Court.
Because there is no conclusive record before this Court that a settlement has been
reached, we will review the merits of these appeals.


        12
           On August 23, 2018, counsel for Employer/Erie filed a Praecipe to Discontinue and End,
which, in accordance with Pennsylvania Rule of Appellate Procedure 1973, this Court will treat as
an Application to Discontinue. Therein, Erie asked the clerk of this Court to “mark all [a]ppeals of
[Employer], [Erie], in the captioned case as DISCONTINUED and ENDED, with prejudice.”
Application to Discontinue at 1. Although the “captioned case” referred to contains the captions of
both appeals, only the appeal filed at No. 1467 C.D. 2016 was an appeal “of [Erie].” Id.
Accordingly, this Court deems the Application to Discontinue applicable to discontinue and end
only that appeal.
        13
           On September 26, 2018, Claimant filed a Motion to Dismiss LMI from this action with
prejudice, “as [Claimant] did not raise any issues in his [p]etition for [r]eview against LMI . . . to be
decided by this Court.” Motion to Dismiss at 1. The Claimant’s Motion to Dismiss was not
opposed.
        14
           Notably, it is clear on the face of the Joint Statement that it is neither a party stipulation or
a pleading, but rather is merely a statement of “possible remaining issues.” Joint Statement at 1.
                                                     9
              Claimant’s Appeal from the Board’s April 22, 2016 order
                     (Claimant’s Claim and Penalty Petitions)
Claim Petition (December 16, 2013 WCJ decision - Appeal No. A14-0029)
               As a threshold matter, this Court will address Employer’s claim that
since Claimant has no legal interest in whether his WC benefits are paid by Erie or
another insurance carrier, he was not aggrieved by the Board’s April 22, 2016 order
and, thus, Claimant lacks standing to appeal therefrom.15 See Employer Br. at 11-15.

               Pursuant to Section 702 of the Administrative Agency Law
               (Law), 2 Pa.C.S. § 702, any person ‘aggrieved’ by a
               Commonwealth agency adjudication who has a ‘direct
               interest’ in the adjudication shall have the right to appeal to
               a court vested with jurisdiction to hear such appeals. See
               also Pa.R.A.P. 501 (providing ‘any party aggrieved by an
               appealable order . . . may appeal therefrom’). ‘A ‘direct’
               interest requires a showing that the matter complained of
               caused harm to the party’s interest.’ S. Whitehall Twp.
               Police Serv. v. S. Whitehall Twp., . . . 555 A.2d 793, 795
               ([Pa.] 1989). Whether a party has standing to appeal is
               determined on a case-by-case basis and, if a person is
               determined aggrieved, she has standing. Robb v. Workers’
               Comp. Appeal Bd. (Dep’t of Pub. Welfare), 718 A.2d 875
               (Pa. Cmwlth. 1998).

Hill v. Dep’t of Corr., 64 A.3d 1159, 1164 (Pa. Cmwlth. 2013).
               Here, Claimant had a direct interest in the Board’s ruling that “[t]he
WCJ’s findings lead to the conclusion that Claimant’s disability stems from the
injuries he sustained in the 1990s and[,] more specifically, the initial event in 1994,”
when LMI was the liable insurance carrier, Board 4/22/16 Op. at 23, but “it is
undisputed that Claimant did not file a timely claim for a 1994 injury.” 16 Id. at 24.

       15
          Employer filed a motion to quash Claimant’s appeal to the Board on the same grounds.
The Board denied the motion to quash, stating: “[A]s a general party in interest, we do not agree[.]”
Board 4/22/16 Op. at 7.
       16
          Although the Board recognized in its April 22, 2016 opinion that Claimant’s December
17, 2002 injury was a recurrence, contrary to the WCJ’s credibility determinations upon which he
                                                 10
Therefore, despite the Board’s agreement with the WCJ that Claimant’s December
17, 2002 injury was a recurrence, the Board’s April 22, 2016 opinion called into
question whether the benefits Erie has paid and ultimately settled were ever Erie’s
responsibility; hence, Erie’s attempt to argue on appeal that it was not responsible for
payment of Claimant’s WC benefits from October 12, 2000 to August 18, 2002 in the
first instance.17 See Erie Br. at 10. Under circumstances in which the Board’s April
22, 2016 holding harmed Claimant’s interests, Claimant was aggrieved and,
therefore, had standing to appeal.
               Claimant argues that the Board exceeded its appellate authority by
unilaterally interpreting and reversing the WCJ’s September 21, 2010 factual
findings, as incorporated by reference in the WCJ’s December 16, 2013 decision (see
WCJ 12/16/13 Dec. Finding of Fact 4), and ruling that there was no evidence to
support the finding that the October 12, 2000 disability recurred in December 2002
and, thus, Erie continued to be responsible for Claimant’s benefits.
               Initially,

               [a]n injured employee seeking to obtain [WC] benefits for a
               work-related injury bears the burden of proving all elements
               necessary to support an award. Pursuant to Section
               301(c)(1) of the [WC] Act [(Act)], 77 P.S. § 411(1), an
               employee’s injuries are compensable if they (1) arise in the
               course of employment and (2) are causally related thereto.



made his findings, the Board nevertheless related the recurrence back to Claimant’s 1994, 1995 and
1997 work accidents, rather than the accepted October 12, 2000 work injury at issue.
        17
           Erie’s arguments in its brief to this Court that the Board erred in its April 22, 2016 opinion
by ruling that Erie is liable for Claimant’s benefits after October 12, 2000, see Erie Br. at 6-10, 13-
14, are waived. Sw. Health Sys./Westmoreland Home Health v. Workmen’s Comp. Appeal Bd.
(Peterson), 630 A.2d 964, 967 n.4 (Pa. Cmwlth. 1993) (“[Erie] failed to properly preserve this issue
by not appealing from the Board’s decision. Therefore, this issue has been waived. . . . [A] party
cannot use another party’s appeal as a conduit to raise [its] own issue.”). Moreover, since, in the
2012 Agreement, Erie clearly accepted responsibility for Claimant’s benefits from October 12, 2000
through December 17, 2002, its arguments now to the contrary are also moot. See Agt. ¶¶ 19-20.
                                                  11
Amandeo v. Workers’ Comp. Appeal Bd. (Conagra Foods), 37 A.3d 72, 75 n.4 (Pa.
Cmwlth. 2012) (citation omitted).

            It is well settled that whether a disability results from an
            aggravation of a pre-existing condition or a recurrence
            of a prior injury is a question of fact to be determined
            by the WCJ. Reliable Foods, Inc. v. [Workmen’s Comp.
            Appeal Bd.] (Horrocks), 660 A.2d 162, 166 (Pa. Cmwlth.
            1995). Moreover:
                [i]f the current disability is an ‘aggravation’ of the
                prior injury, there has been a new injury. Under
                these circumstances the carrier [that] was insuring
                an employer when the aggravation occurred is the
                responsible carrier. On the other hand[,] if the
                disability is a recurrence of disability as a result
                of a prior injury, then the carrier [that] was
                insuring at the time of the original injury is
                responsible.
            Lackawanna Refuse v. [Workmen’s Comp. Appeal Bd.
            (Christiano)], . . . 459 A.2d 899, 899-900 ([Pa. Cmwlth.]
            1983) (citations omitted). Accordingly, our task is to
            examine the record to determine whether it contains
            substantial evidence to support the WCJ’s finding that
            [the c]laimant suffered a recurrence of disability
            resulting from a prior injury.

ITT-Hartford Ins. Grp. v. Workmen’s Comp. Appeal Bd. (Atl. Mut. Ins. Co.), 688
A.2d 247, 249-50 (Pa. Cmwlth. 1997) (bold and underline emphasis added).
            The law is well-settled that “[t]he WCJ has exclusive authority to act as
fact finder, determine credibility of witnesses, and weigh the evidence. The WCJ’s
findings will not be disturbed if they are supported by substantial, competent
evidence.” Stepp v. Workers’ Comp. Appeal Bd. (FairPoint Commc’ns, Inc.), 99
A.3d 598, 601 n.6 (Pa. Cmwlth. 2014) (citation omitted). “‘Substantial evidence’ is
such relevant evidence as a reasonable person might accept as adequate to support a
conclusion.” Washington v. Workers’ Comp. Appeal Bd. (State Police), 11 A.3d 48,
54 n.4 (Pa. Cmwlth. 2011). Further,

                                         12
            ‘[i]n performing a substantial evidence analysis, this [C]ourt
            must view the evidence in a light most favorable to the
            party who prevailed before the fact[]finder.’ [Waldameer
            Park, Inc. v. Workers’ Comp. Appeal Bd. (Morrison), 819
            A.2d 164, 168 (Pa. Cmwlth. 2003)]. ‘Moreover, we are to
            draw all reasonable inferences which are deducible from the
            evidence in support of the fact[]finder’s decision in favor of
            that prevailing party.’ Id. It does not matter if there is
            evidence in the record supporting findings contrary to those
            made by the WCJ; the pertinent inquiry is whether the
            evidence supports the WCJ’s findings. Id.

3D Trucking Co., Inc. v. Workers’ Comp. Appeal Bd. (Fine & Anthony Holdings
Int’l), 921 A.2d 1281, 1288 (Pa. Cmwlth. 2007).
            In the instant matter, Finding of Fact 9 of the WCJ’s December 16, 2013
decision, which modified, upon remand, Finding of Fact 14 in the WCJ’s September
21, 2010 decision, declared:

            a) [Claimant,] due to the October 12, 2000 injury became
               temporar[il]y totally disabled on October 12, 2000 with
               [Employer] having [n]otice on October 12, 2000.
            b) [Claimant,] due to the October 12, 2000 work injury[,]
               remained temporarily totally disabled from October 12,
               2000 through August 18, 2002. [Claimant] on August
               19, 2002 returned to work with restrictions required by
               the October 12, 2000 injury; returning to modified[-
               ]duty work different from his pre-injury position, at
               wages less than his time of injury wages. [Claimant]
               performed the modified[-]duty work while continuing to
               experience symptoms from the October 12, 2000 work
               injury until December 17, 2002[,] at which time[,] due
               to increased ongoing symptoms of pain, he
               experienced a recurrence of the October 12, 2000
               injury resulting in Claimant again becoming
               temporarily totally disabled ongoing. [Employer] had
               timely notice of the recurrence of the October 12, 2[]000
               injury.
            c) The intervening work activities [Claimant] returned to
               [from] August 19, 2002 until December 17, 2002 did not
               materially contribute to Claimant’s disability[,] as the

                                         13
                   pain was at the same location and he had not recovered
                   from the October 12, 2000 injury and he was on a trial
                   return to work [with] modified duties. The medical
                   opinion as a whole support[s] a recurrence versus an
                   aggravation.

WCJ’s 12/16/13 Dec. at 5-6 (emphasis added).
             Conclusions of Law 2, 3 and 4 from the WCJ’s September 21, 2010
decision stated:

             2[.] [Claimant] has met his burden [of proving that] he was
             injured in the course of employment and related thereto,
             while employed by [Employer]. [Claimant] gave notice of
             the injury on October 12, 2000. [Claimant] over time,
             while performing his work duties, experienced pain to his
             neck, lumbar and thoracic spine, upper back, shoulders,
             legs, and head. The pain worsened causing [Claimant] to
             suffer new injuries in the nature of an aggravation to his
             cervical spine, thoracic spine, lumbar spin, bilateral
             shoulders, bilateral trapezius, bilateral lower extremities,
             insomnia, and headaches. [Employer] had timely notice of
             the injury on October 12, 2000. [Claimant’s] average
             weekly wage is calculated as follows ($18.50/hr. * 40 hours
             per week) = average weekly wage of $740.00.
             3[.] [Claimant,] due to the October 12, 2000 injury[,]
             became temporar[il]y totally disabled October 12, 2000
             with the Employer having notice on October 12, 2000.
             [Claimant,] due to the October 12, 2000 injury, remained
             temporar[il]y totally disabled until August 19, 2002[,] at
             which time he returned to work with restrictions from the
             October 12, 2000 injury returning to modified work other
             than his time of injury position, at wages less than his time
             of injury wages. [Claimant] performed the modified[-]duty
             work, with ongoing symptoms from the October 12, 2000
             injury, until approximately December 17, 2002, at which
             time due to increased ongoing symptoms of pain, caused
             by his modified work duties, the October 12, 2000 injury
             recurred[,]     resulting    in     [Claimant]     becoming
             temporar[il]y totally disabled ongoing. [Employer] had
             timely notice of the recurrence of the October 12, 2000
             injury.


                                           14
              4[.] [Employer] is liable for payment of temporary total
              disability from October 12, 2000 through August 18, 2002
              payable at the weekly rate of $493.33 payable directly to
              [Claimant]. [Employer] is assessed a 50% penalty on all
              deferred and unpaid compensation payable directly to
              [Claimant].

WCJ 9/21/10 Dec. at 29-30 (emphasis added).
              On appeal, the Board declared in its April 22, 2016 decision:

              The WCJ concluded, primarily based on the testimony of
              [William O’Brien, III, D.O. (Dr. O’Brien)] and [Perry
              Black, M.D. (Dr. Black)], that on December 17, 2002, ‘due
              to increased ongoing symptoms of pain caused by his
              modified work duties, the October 12, 2000 injury recurred’
              and that intervening work activities did not materially
              contribute to Claimant’s renewed disability. The WCJ
              interpreted both doctors, despite their use of the term
              aggravation, as establishing that Claimant sustained a
              legal recurrence in December[] 2002. We accept that
              interpretation of the medical evidence as reasonable
              given the reasons the WCJ provided, and we appreciate that
              an examination of substance over form should be taken.[18]
              Dr. O’Brien did acknowledge that there was no new injury
              between August[] 2002 and December[] 2002 and that
              MRIs between 2000 and 2003 did not change, and he
              testified that Claimant was unable to do the operations
              liaison position because of his underlying condition. Dr.
              Black also acknowledged that no anatomical change was
              shown on the MRIs and that there was not a new injury in
              2002. He did indicate that the duties of the operations
              liaison job caused Claimant to have a recurrence in pain
              which began with Claimant’s 1994 injury. It is the
              province of the WCJ to make a finding as to causation
              leading to the conclusion of whether the claimant sustained


       18
              One problem with cases such as this is that the terms ‘recurrence of a
              prior injury’ and ‘aggravation of a pre-existing condition’ are legal
              terms of art and not medical terms. The final determination,
              therefore, is not based upon specific words used by the doctor, but
              rather upon a careful review of the medical testimony to determine its
              substance rather than its form.
Reliable Foods, 660 A.2d at 166-67.
                                               15
an aggravation or recurrence. Zurn Indus. v. [Workers’
Comp. Appeal Bd.] (Bottoni), 755 A.2d 108 (Pa. Cmwlth.
2000)[.]
We are, however, still faced with the question of whether
the WCJ’s findings that the October[] 2000 injury recurred
in December[] 2002 is supported by substantial evidence.
Our reading of the testimony accepted by the WCJ leads
to a different conclusion. Dr. O’Brien indicated that
Claimant had an underlying cervical condition caused by
the incidents in 1994, 1995 and 1997. He testified that
Claimant was taken out of work in 2000 because his
already[-]existing underlying condition was exacerbated by
the type of work he was doing, and that Claimant was
removed from work in 2002 because the work he did as
an operations liaison exacerbated his underlying
cervical condition. Similarly, Dr. Black testified that the
1994 injury was an initiating critical event which
precipitated Claimant’s symptoms. He stated that the
injuries in 1995 and 1997 further exacerbated symptoms in
Claimant’s neck and upper extremities, resulting in
disability in 2000, and that Claimant had a reappearance of
symptoms in 2002. Also, as the WCJ recognized, [Leonard
Brody, M.D. (Dr. Brody)] indicated that events in the 1990s
precipitated Claimant’s pain that was continuous over the
next decade. Aggravation is a term of art denoting a new
injury, as opposed to the resumption or manifestation of
symptoms from a past injury. Zurn Indus. As the WCJ
found, the credited testimony can support a finding that
Claimant’s work environment in 2002 caused a
manifestation of symptoms from a previous injury rather
than causing a new injury or additional injury each day he
worked.       Id.     However, contrary to the WCJ’s
determination, the accepted testimony establishes that in
2002, Claimant sustained a recurrence of pain from his
underlying conditions. The WCJ’s findings lead to the
conclusion that Claimant’s disability stems from the
injuries he sustained in the 1990s and[,] more
specifically, the initial event in 1994.
We therefore reverse the WCJ’s determination that Erie
is the responsible carrier as of December[] 2002. We
point out that our determination pertains only to the WCJ’s
immediate [d]ecision seeking to impose liability on Erie as
the carrier on the risk for a recurrence of a 2000 injury as of

                              16
            2002 and in no way should be read to have any bearing on
            Erie’s responsibilities pursuant to the terms of its binding
            [Agreement] with Claimant. Because we are affirming the
            WCJ’s determination of a recurrence in 2002, SWIF, the
            carrier on the risk as of December[] 2002, is not responsible
            for a new or aggravation injury. As to [LMI], who appears
            to have been the carrier on the risk as of 1994, it is
            undisputed that Claimant did not file a timely claim for a
            1994 injury.

Board 4/22/16 Op. at 21-24 (emphasis added; footnotes omitted).
            Although there is a protracted, detailed procedural history of Claimant’s
ongoing WC claim, provided piecemeal by numerous incorporated WCJ and Board
decisions for nearly two decades, the parties agree to the underlying facts: (1)
Claimant was injured at work in 1994, 1995 and 1997, but he continued to work; (2)
the repetitive, cumulative nature of Claimant’s job caused his symptoms to worsen to
the point that he could no longer work and was totally disabled as of October 12,
2000 (i.e., October 12, 2000 injury); (3) Erie was Employer’s insurer on October 12,
2000; (4) Claimant returned to work in a modified capacity from August 19, 2002
until December 17, 2002, during which time Erie paid him partial disability benefits;
(5) Claimant ceased working on December 17, 2002 and was, once again, totally
disabled; and (6) in March 2012 (between the WCJ’s September 21, 2010 decision
and his December 16, 2013 decision under review), Claimant and Erie executed the
Agreement, which the WCJ approved, settling all claims concerning the WC Bureau-
assigned claim number for Claimant’s WC claims, except Claimant could look to
other insurance carriers for Claimant’s WC benefits and Erie could look to other
carriers for reimbursement of payments made to and on behalf of Claimant.
            Although the Board agreed with the WCJ that Claimant suffered a
recurrence in December 2002, the Board determined that the evidence the WCJ relied
upon supports the conclusion that Claimant’s December 2002 disability is a
recurrence of his 1994, 1995 and 1997 work injuries (when LMI was Employer’s WC

                                         17
carrier), rather than Claimant’s October 12, 2000 injury. After a thorough review of
the record evidence and applicable law, this Court agrees that substantial evidence
supports the WCJ’s conclusion that Claimant suffered a recurrence of a prior injury,
but the applicable prior injury was the October 12, 2000 injury, which Erie accepted,
not Claimant’s 1994, 1995 and 1997 work injuries.
            As stated above, “whether a disability results from . . . recurrence of a
prior injury is a question of fact to be determined by the WCJ.” ITT-Hartford Ins.
Grp., 688 A.2d at 249 (emphasis added). Moreover, this Court has ruled that “an
injury without disability is not compensable except in instances where a claimant
has suffered a non-disabling specific loss injury as defined by Section 306(c) of [t]he
[Act], 77 P.S. § 513.” Refiners Transp. & Terminal v. Workmen’s Comp. Appeal Bd.
(Harris), 632 A.2d 979, 984 (Pa. Cmwlth. 1993) (emphasis added); see also Pollard
v. Workmen’s Comp. Appeal Bd. (N. Strabane Twp.), 570 A.2d 143 (Pa. Cmwlth.
1990). Therefore, “[a] claimant could not have suffered a recurrence of a prior
injury so as to render a prior insurer liable, when the claimant never received
benefits for a prior injury, and there was thus no determination of a disability
which could recur.” Refiners Transp., 632 A.2d at 985 (emphasis added).
            In the instant matter, “[s]ince [C]laimant’s injury is not a specific loss,
his injury became compensable on the date when he became disabled, [October
12, 2000].” Refiners Transp., 632 A.2d at 984 (emphasis added). There is no dispute
that pursuant to the 2012 Agreement, Erie accepted and the WCJ approved
Claimant’s date of injury and disability as October 12, 2000. The Board accepted
that conclusion, but as to “whether the WCJ’s finding that the October, 2000 injury
recurred in December, 2002 [was] supported by substantial evidence[,]” the Board
concluded: “Our reading of the testimony accepted by the WCJ leads to a different
conclusion.” Board 4/22/16 Op. at 22.


                                          18
               However, the WCJ’s December 16, 2013 decision finding Erie liable
was based nearly entirely on his credibility determinations. At the Board’s direction
on remand, the WCJ summarized and explained the testimony of each medical
witness and, based thereon, concluded that Dr. Black’s and Dr. O’Brien’s testimony
was competent and accepted as credible, and rejected as not credible Dr. Brody’s and
neurosurgeon Stephen L. Fedder, M.D.’s (Dr. Fedder)19 testimony when in conflict
with Claimant’s, Dr. Black’s and/or Dr. O’Brien’s testimony.20 See WCJ 12/16/13

      19
           Dr. Fedder examined Claimant on March 2, 2004 at Employer’s request.
      20
           The WCJ found in Finding of Fact 8:
               b) Dr. Black’s testimony is found to be competent and is accepted as
               credible. [It] is supported by the credible history of pain, its onset,
               and nature related by [Claimant], his physical examinations of
               [Claimant], his review of the medical records and diagnostic studies,
               his observations during surgery, and his training and experience as a
               physician, as well as his role as Claimant’s treating neurosurgeon.
               c) . . . Dr. Black’s testimony establishes that Claimant experienced a
               legal recurrence of his pre-existing work injury in December 2002 . . .
               . The finding is supported by Dr. Black’s testimony that, in his
               opinion[,] aggravation and recurrence are the same thing; his
               testimony that MRIs taken yearly from 2000 to 2003 showed no
               structural changes as a result of [Claimant’s] return to modified-duty
               work, his testimony that there was no new injury in 2002, and the lack
               of testimony that [Claimant’s] symptoms were related to a new injury
               in 2002.
               d) Dr. O’Brien’s testimony is found to be competent and is accepted
               as credible. [It] is supported by the credible history of pain, its onset,
               nature and location, his observations of [Claimant] by physical
               examination over time, his understanding of [Claimant’s] work
               activities, his review of medical records and reports of diagnostic
               studies, his training and experience as a physician, and his role as
               [Claimant’s] treating physician beginning in February 2003.
               e) . . . Dr. O’Brien’s testimony establishes that Claimant experienced
               a legal recurrence of his pre-existing work injury in December 2002 .
               . . . This finding is suppored by Dr. O’Brien’s testimony that MRIs
               taken yearly from 2000 to 2003 showed no structural changes as a
               result of Claimant’s return to modified-duty work, his testimony that
               [Claimant’s] pain continued to increase from the time he left work in
                                                  19
Dec. at 4-5. Notwithstanding the Board’s claim that it reviewed “the testimony
accepted by the WCJ,” Board 4/22/16 Op. at 22, the Board summarized all of Dr.
Brody’s testimony. See Board 4/22/16 Op. at 16-17. Moreover, despite the Board’s
agreement that, “as the WCJ recognized, Dr. Brody indicated that events in the 1990s
precipitated Claimant’s pain that was continuous over the next decade,” it
nevertheless interpreted the testimony to reach “a different conclusion” on appeal.
Board 4/22/16 Op. at 22.


             2000 until he returned to the modified-duty position in August 2001
             [sic], his testimony that [Claimant] could not perform his modified-
             duty job due to an underlying cervical condition, his testimony that
             [Claimant] had needed surgery since 2000, and specifically, his
             testimony that as of 2000 the damage was already done and it was just
             [Claimant’s] perception of the pain that was changing.
             f) Dr. Brody’s testimony is rejected as not credible when conflicting
             and disagreeing with the testimony of [Claimant], Dr. Black, or Dr.
             O’Brien. Dr. Black in his role as [Claimant’s] treating neurosurgeon,
             and Dr. O’Brien in his role as [Claimant’s] current treating physician,
             are in a better position to evaluate [Claimant’s] disability and its
             casual [sic] relationship to his work activities versus Dr. Brody’s
             one[-]time evaluation of [Claimant] for the purposes of this litigation.
             g) . . . Dr. Brody’s testimony is in agreement with the testimony of
             Dr. Black and Dr. O’Brien that no new injury occurred in December
             of 2002. This finding is supported by Dr. Brody’s testimony that
             there was no new injury in December of 2002; his testimony that
             traumatic events much earlier than 2002 precipitated pain that was
             continuous and progressive over the subsequent decade; his testimony
             that [Claimant] reported to him that there had been no new episode in
             2002 but just that this pain continued to get worse.
             h) Dr. Fedder’s testimony is rejected as not credible. It is particularly
             rejected as not credible when his testimony conflicts and disagrees
             with the testimony of [Claimant], Dr. Black, or Dr. O’Brien. Dr.
             Black in his role as [Claimant’s] treating neurosurgeon, and Dr.
             O’Brien in his role as Claimant’s current treating physician are in a
             better position to evaluate [Claimant’s] disability and its casual [sic]
             relationship to his work activities versus Dr. Fedder’s one[-]time
             evaluation of [Claimant] for the purposes of this litigation.
WCJ 12/13/16 Dec. at 4-5.
                                               20
              “The Board may review the nature of the evidence submitted to
determine if it is sufficient to state a claim, however reinterpretation of the evidence
by the Board is in excess of its scope of review.” Bartholetti v. Workers’ Comp.
Appeal Bd. (Sch. Dist. of Phila.), 927 A.2d 743, 747 (Pa. Cmwlth. 2007). Because
the Board reinterpreted the evidence and, in essence, disregarded the WCJ’s
credibility determinations upon which those findings were made, it exceeded its
appellate authority in this case in reversing the WCJ’s determinations21 that Claimant
suffered a December 17, 2002 recurrence of his October 12, 2000 work injury and
that Erie was liable for WC benefits for Claimant’s work injuries after December 17,
2002.
              Notwithstanding, the Board properly declared: “[T]he [Agreement] . . .
is binding and Erie is liable to Claimant for an October 12, 2000 injury date in
accordance with the terms of the [Agreement] and its attachments.” Board 4/22/16
Op. at 21; see also Agt. ¶ 1 (the specified injury date was 10/12/2000). The Board
further clarified that its “determination pertain[ed] only to the WCJ’s immediate
[d]ecision seeking to impose liability on Erie . . . for a recurrence of a 2000 injury as
of 2002 and in no way should be read to have any bearing on Erie’s responsibilities
pursuant to the terms of its binding [Agreement] . . . .” Board 4/22/16 Op. at 23.
Notably, however, the WCJ’s December 16, 2013 decision is essentially the same as
his September 21, 2010 decision, wherein the WCJ similarly concluded that
Claimant’s December 2002 disability was a recurrence of his October 12, 2000 work
injury. See WCJ 9/21/10 Dec. at 30; see also WCJ 12/16/13 Dec. at 7.
              Based on this Court’s review, the Agreement settled any and all claims
Claimant had and/or will have against Erie related to the October 12, 2000 injury,


         See WCJ 12/16/13 Dec. Finding of Fact 4, wherein the WCJ’s September 21, 2010 factual
        21

findings were incorporated by reference in the WCJ’s December 16, 2013 decision, including the
above-quoted Finding of Fact 8.
                                             21
including those arising as of December 17, 2002 and continuing thereafter. The
Agreement specifically acknowledged the pending remand under the Board’s October
24, 2011 order regarding the carrier responsible for Claimant’s WC benefits as of
December 17, 2002, expressly authorized Claimant not to withdraw his petitions and
appeals related thereto so he could look to other insurance carriers that may be
responsible for Claimant’s work injuries, and provided that Erie retained the right to
look to other carriers that may be responsible for payment. See Agt. ¶ 19; see also
Agt. ¶ 20; WCJ 5/9/14 Dec.
            In the WCJ’s May 9, 2014 decision, when reviewing the Agreement’s
effect on Claimant’s Penalty Petition, the WCJ found, in pertinent part:

            The parties intended to resolve all pending litigation. The
            parties intended this resolution to include Claimant’s future
            indemnity benefits . . . . In rendering this finding, this
            [WCJ] notes the following to be significant:

            ....

                e. Claimant argues that the matters awarded under
                [the September 21, 2010 WCJ decision] survived
                the settlement because [P]aragraph []19 created an
                exception in the [Agreement]. However, . . . what
                survived were possible claims against other
                insurance companies, the joined defendants whom
                [the September 21, 2010 WCJ decision] previously
                dismissed. . . . The parties attempted to design the
                settlement to allow further litigation on these past
                claims against other insurance carriers, but not Erie.

WCJ 5/9/14 Dec. at 4-5. In its April 22, 2016 opinion, the Board agreed that the
language in paragraph 19 of the Agreement expressly excepting the WCJ’s remanded
September 21, 2010 decision from those appeals to be withdrawn thereunder, did not
include claims against Erie, but rather possible claims against other insurance
companies. See Board 4/22/16 Op. at 31.


                                          22
               Although paragraphs 19 and 20 of the Agreement appear to make SWIF
responsible for Claimant’s WC payments after December 17, 2002, the Board
clarified in its April 22, 2016 opinion:

               In the [Agreement], Claimant and Erie . . . agreed that
               Claimant sustained a new injury upon his return to work in
               2002 that required SWIF to be responsible for continuing
               payment of benefits as of December, 2002. In our Opinion
               at A12-0567 [(disposing of SWIF’s appeal of the WCJ’s
               March 16, 2012 decision granting the Agreement)], we
               pointed out that Claimant and Erie acknowledged that the
               language they used did not compel SWIF to pay. We stated
               that SWIF was not ordered to pay benefits in the context of
               approval of the [Agreement], nor did [the WCJ] render a
               determination on SWIF’s liability, if any. We agreed with
               Erie and Claimant that the [Agreement’s] provisions were
               not enforceable against SWIF, [which] was, everyone
               agreed, not a party to the [Agreement].[22]

Board 4/22/16 Op. at 21 n.16. This Court likewise concludes that the Agreement’s
language is clear and means that, no matter what the WCJ decided on remand
thereafter, any indemnity claims against Erie had been fully and conclusively settled.
               Under circumstances in which the substantial evidence supports that
Claimant and Erie executed the 2012 Agreement after the September 21, 2010 WCJ
conclusion that Claimant’s December 17, 2002 disability was a recurrence of his
accepted October 12, 2000 injury, see WCJ 9/21/10 Dec. at 30, and the WCJ reached
a virtually identical conclusion on December 16, 2013, see WCJ 12/16/13 Dec. at 7,
this Court rules that the Agreement settled Erie’s liability for Claimant’s indemnity
benefits after December 17, 2002.23 However, pursuant to the Agreement, Erie


       22
          It is a “general principle of contract law that an agreement cannot legally bind persons
who are not parties to the contract.” Chambers Dev. Co., Inc. v. Commonwealth, ex rel. Allegheny
Cty. Health Dep’t, 474 A.2d 728, 731 (Pa. Cmwlth. 1984).
       23
          Claimant’s designation in the Joint Statement that his 2002 disability was the result of an
“aggravation” (so he can seek WC indemnity benefits from SWIF) has no legal effect and is not
binding on this Court. Joint Statement ¶ 2. It is also disingenuous.
                                                 23
remains liable for Claimant’s reasonable and necessary medical expenses arising
from his October 12, 2000 work injury.




        According to the record, the WCJ dismissed SWIF from the action on December 16, 2013
because it “was not the insurer on the risk for [] Claimant’s injury[.]” WCJ 12/16/13 Dec. at 8.
Thereafter, the Board likewise declared “SWIF . . . is not responsible . . . .” Board 4/22/16 Dec. at
24. In his petition for review to this Court, Claimant avers that he will suffer irreversable harm and
prejudice because he “may be deprived of [the right to] seek[] legal relief from [SWIF].” Petition
for Review ¶ 9. However, in Claimant’s “Statement of Legal Questions Presented,” he objected to
the Board’s reversal of the WCJ’s determination that Erie was liable for his December 17, 2002
recurrence. See Claimant Br. at 5. Thereafter in his brief, Claimant acknowledged: “The WCJ did
not commit error in finding that the disability effective December 17, 2002 was a recurrence of the
injuries of October 12, 2000.” Claimant Br. at 42. Claimant further declared: “[N]otwithstanding
that [Employer] had changed or replaced its [WC] carrier [to SWIF] in 2002 and before December
17, 2002[,] under well[-]established decisional law, [Erie] was still responsible for [C]laimant’s
recurrence[.]” Claimant Br. at 45. He also stated: “[Erie] must be determined to be legally
responsible for [the December 17, 2002] work-related disability.” Claimant Br. at 50; see also
Claimant Br. at 29-66. Accordingly, only after it was clear (and/or Claimant and Erie agreed) that
Claimant was not entitled to indemnity benefits beyond what Erie has already paid, did Claimant
assert that his December 17, 2002 disability was an aggravation for which SWIF is liable.
        Moreover, even if this Court’s ruling herein did not render Claimant’s purported claim
against SWIF moot, because Claimant did not raise this issue in the “Statement of Legal Questions
Presented” or “Arguments” portions of his brief, any allegation of error in this regard has been
waived for purposes of this appeal. See Riley v. Workers’ Comp. Appeal Bd. (DPW/Norristown
State Hosp.), 997 A.2d 382, 390 n.14 (Pa. Cmwlth. 2010) (“Issues must be raised in a party’s
petition for review as well as the Statement of Questions Involved and argument sections of one’s
brief. Otherwise, they may be deemed waived.”); see also Pa.R.A.P. 2116(a) (“No question will be
considered unless it is stated in the statement of questions involved or is fairly suggested thereby.”);
see also G.M. v. Dep’t of Pub. Welfare, 954 A.2d 91, 93 (Pa. Cmwlth. 2008) (“[B]ecause [the
p]etitioner failed to include th[e] issue in the Statement of Questions Involved portion of his brief,
this issue is waived.”); Pa.R.A.P. 2119(a) (“The argument shall be divided into as many parts as
there are questions to be argued; and shall have at the head of each part . . . the particular point
treated therein, followed by such discussion and citation of authorities as are deemed pertinent.”);
Pa. State Univ. v. Workers’ Comp. Appeal Bd. (Sox), 83 A.3d 1081, 1088 n.12 (Pa. Cmwlth. 2013)
(Despite that “[the petitioner] include[d] in [his] petition for review a challenge to the Board’s
conclusion that the [] injury was [a recurrence] rather than a [new injury,]” the petitioner
nevertheless waived it because he “fail[ed] to properly develop th[e] issue in [his] brief[.]”).
        Because Claimant failed to raise the purportedly contradictory nature of the Board’s April
22, 2016 order in his petition for review, and his “Statement of Legal Questions Presented” and
“Arguments,” that issue is likewise waived. Riley.
                                                  24
Penalty Petition (May 9, 2014 WCJ Decision - Appeal No. A14-0510)
                Claimant also challenges that portion of the Board’s April 22, 2016
decision affirming the WCJ’s May 9, 2014 dismissal of his Penalty Petition.
Claimant specifically argues that the Board erred by affirming the WCJ’s dismissal of
his Penalty Petition based upon the Agreement, where the medical care providers, Dr.
Black and Hahnemann Hospital were not parties thereto, and the Agreement did not
address attorney’s fees. Claimant further contends that the Board’s April 22, 2016
decision was not a reasoned decision.
                Initially, Section 435(d) of the Act states, in relevant part: “The . . .
[B]oard . . . shall have the power to impose penalties as provided herein for violations
of the provisions of this [A]ct or such rules and regulations or rules of procedure[.]”
77 P.S. § 991(d).24 “[A] claimant who files a penalty petition bears the burden of
proving a violation of the Act occurred.              If the claimant meets his or her initial
burden of proving a violation, the burden then shifts to the employer to prove it did
not violate the Act.” Gumm v. Workers’ Comp. Appeal Bd. (Steel), 942 A.2d 222,
232 (Pa. Cmwlth. 2008) (citation omitted).
                The Agreement incorporated a list of benefits and costs contemplated in
the settlement, including, inter alia, past medical expenses owed to Dr. Black and
Hahnemann Hospital, penalty awards, and costs and attorney’s fees for enforcement.
See R.R. at 2563a-2566a. On March 16, 2012, the WCJ approved the Agreement
after a hearing, finding that “Claimant understands the full legal significance of the
Agreement and voluntarily entered into [it].” WCJ 3/16/12 Dec. at 1. Claimant did
not appeal from the WCJ’s March 16, 2012 decision.




      24
           Added by Section 3 of the Act of February 8, 1972, P.L. 25.
                                                 25
             Relative to the Agreement’s effect on Claimant’s Penalty Petition, the
WCJ found:

             [A]ll matters which Claimant asserts remain due and owing
             under the [September 21, 2010 WCJ decision] and which
             form the basis for this Penalty Petition had been resolved
             through the [Agreement]. The parties intended to resolve
             all pending litigation. The parties intended this resolution
             to include Claimant’s future indemnity benefits and also to
             encompass all outstanding past disputes including the
             medical bills, attorney[’s] fees and interest. In rendering
             this finding, this [WCJ] notes the following to be
             significant:
                a. The extent of the [Agreement] is broad and there
                is no language in the [Agreement] which preserved
                any claim for past benefits against Erie. Paragraph
                []10 [of the Agreement] states that the settlement
                was for all wage loss, death benefits, specific loss
                benefits, penalties and interest ‘pursuant to a myriad
                of past Decisions and Orders’. In addition to
                showing the brea[d]th of the settlement, this [WCJ]
                finds that the reference to the ‘myriad of past
                Decisions and Orders’ shows an intention to
                encompass past matters, including from the
                [September 21, 2010 WCJ decision] which forms
                the basis of the current Penalty Petition.
                b. Concerning medical expenses, Paragraph[s] []7
                and 14(a) [of the Agreement] establish that the
                Claimant retained the right to the payment of future
                medical expenses.        However, the [Agreement]
                shows that the parties intended to resolve the past
                medical expenses. This intent is evident in the
                Employer’s obligation to pay a medical lien
                presented by AmeriHealth of $27,373.78 and also to
                pay Claimant $9,484.55 for his past out-of-pocket
                medical bills (Paragraph []18 of the [Agreement]).
                Moreover, paragraph []5 of the [Agreement]
                attached and incorporated into the [Agreement] a
                two[-]page checklist of claims that were pending at
                the time of the mediation and used as a guide to
                reach the settlement. Specifically included in that
                checklist are the bills for Dr. Black and Hahnemann
                                         26
Hospital which are now being raised by Claimant in
this Penalty Petition.       Incorporating into the
[Agreement] this two[-]page checklist of claims
evidences the intent to resolve these matters.
c. Concerning the past attorney[’s] fees, [P]aragraph
[]10 of the [Agreement] specifically states that
Claimant’s [a]ttorney ‘is accepting $250,000.00 as
his fee which covers [WC]’ as well as the civil
action[s] in Bucks and Erie Counties . . . . This
language immediately follows the reference to the
‘myriad of past Decisions and Orders’ which
suggests a resolution of past claims. The word
‘accepting’ suggests a compromise of a larger sum.
This paragraph alone shows intent to resolve the
attorney[’s] fee claim and there is nothing in the
Agreement to suggest that the parties intended to
preserve the claim for unreasonable contest fees
above and beyond this sum of $250,000.00.
Moreover, the two-page checklist of outstanding
claims incorporated in the [Agreement] specifically
included the past awards for attorney[’s] fees
including the quantum legal fee awarded by [the
September 21, 2010 WCJ decision] and [P]aragraph
[]17 of the [Agreement] specifically references
these past awards of attorney[’s] fees as justification
to raise the total attorney[’s] fee payment to
$250,000.00[.] In short, the [Agreement] included
the claim for past attorney[’s] fees awarded in prior
[WC] matters upon which the current Penalty
Petition is based.
d. As part of the [Agreement], the parties agreed to
withdraw all appeals and petitions and to end the
civil litigation. This again shows the intention to
resolve all past matters.
e. Claimant argues that the matters awarded under
[the September 21, 2010 WCJ decision] survived
the settlement because [P]aragraph []19 created an
exception in the [Agreement]. However, what
survived were not the past claims against [Erie].
Rather, what survived were possible claims against
other insurance companies, the joined defendants
whom [the September 21, 2010 WCJ decision]

                          27
                 previously dismissed. In this paragraph the parties
                 agreed that Claimant’s work activities from August
                 19, 2002 through December 17, 2002 resulted in an
                 ‘aggravation’ or a new injury while a different
                 carrier was on the risk. The parties attempted to
                 design the settlement to allow further litigation on
                 these past claims against other insurance carriers,
                 but not Erie.
                 f. Finally, the [Agreement] arose out of a mediation.
                 On February 13, 2012, the parties executed a Post[-
                 ]Mediation Agreement in which the terms of the
                 negotiated resolution were expressly set forth. The
                 sum of $750,000.00 was to be paid as a ‘full
                 settlement of all claims’ asserted against Employer
                 and [Erie] (D-1, par. []1, emphasis added). This
                 wording is clear, unequivocal and quite
                 encompassing.       Paragraph []2 of the Post[-
                 ]Mediation Agreement also states that [] Claimant
                 shall satisfy and hold defendants harmless for,
                 among other things, ‘attorney[’]s fees and liens of
                 any type’ (emphasis added). The Post[-]Mediation
                 Agreement clearly shows the intention to resolve all
                 claims including attorney[’s] fees issues between
                 the parties.

WCJ 5/9/14 Dec. at 4-5 (underlining and italics in original).
             The Board agreed, holding:

             Claimant relies almost exclusively on the language of
             [Agreement] Paragraph 19, in which the parties agreed that
             with the exception of the Appeal at A10-1810 [(relating to
             the September 21, 2010 WCJ Decision)], they would
             withdraw all outstanding petitions and appeals filed in the
             matter. Claimant contends that the payments for hospital
             and surgical services ordered by the [September 21, 2010
             WCJ Decision] were not a matter involved in the approved
             [Agreement] because it expressly left open the findings,
             conclusions, awards and ruling of that [September 21, 2010
             WCJ Decision]. However, the paragraph must be read in its
             entirety. In it, Claimant and Erie both agreed that each
             party retained the right to look for any other carrier which
             might be responsible for payment of benefits for Claimant’s
             work injuries, and that the original Decision of the WCJ

                                          28
                correctly determined that Erie was responsible for
                Claimant’s compensation as of October 12, 2000, but that
                Claimant’s work activities in 2002 resulted in an
                aggravation or new injury. That paragraph also must not be
                read in a vacuum but as part of the greater [A]greement of
                the parties. In the next paragraph, Claimant and Erie agreed
                that they both believed that SWIF was responsible for
                ongoing benefits as of December 17, 2002. The WCJ found
                that what survived by virtue of this language was not past
                claims against Erie but possible claims against other
                insurance companies. The WCJ’s determination is cogent
                and logical.
                Further, the [Agreement] specifically states that the matter
                was resolved at mediation before WCJ Snyder and a 2-page
                outline of due and owing benefits was utilized as a guide in
                effectuating the settlement. That 2-page outline of due and
                owing benefits specifically references the ordered payment
                of disability benefits and medical expenses payable to Drs.
                O’Brien and Black and Hahnemann Hospital, among others,
                as well as penalties, costs and quantum meruit fees payable
                to Claimant’s counsel. Looking to the Post[-]Mediation
                Agreement that led to the [Agreement], the parties agreed
                that Erie would pay $750,000.00 in ‘full settlement of all
                claims asserted in the above-captioned litigation,’
                referencing the Bureau claim number pertaining to the
                October 12, 2000 injury date. They agreed that Claimant
                would ‘satisfy and hold [Employer/Erie] harmless for any
                claim for costs, disbursements, attorney[’s] fees and liens of
                any type.’ (Exhibit D-1)[.FN24] The WCJ found, and we
                agree, that this wording is clear and encompassing and
                shows the intention to resolve all claims, including those for
                attorney’s fees, between the parties with respect to the
                October 12, 2000 injury date for which Erie agreed i[t] was
                the liable party. There is no allegation that [Employer] has
                not complied with the terms of the [Agreement] and we
                believe [Employer] has acted pursuant to the spirit, and
                plain language, of the [Agreement]. The hallmark of a
                [compromise and release] is finality.

Board 4/22/16 Op. at 32-33.25



      25
           In footnote 24 of the Board’s April 22, 2016 opinion, the Board states:
                                                  29
              Based upon the language of the Agreement, this Court finds no error in
the WCJ’s interpretations of the parties’ clear intentions thereunder, nor the Board’s
review thereof, which was also supported by the record. Accordingly, Claimant did
not meet his burden of proving that Erie violated the Act. Therefore, the Board
properly affirmed the WCJ’s dismissal of his Penalty Petition based upon the
Agreement.
              Lastly,    Claimant     contends      that   the   WCJ’s      and    the Board’s
determinations relative to his Penalty Petition were not reasoned decisions. Section
422(a) of the Act provides, in pertinent part:

              All parties to an adjudicatory proceeding are entitled to a
              reasoned decision containing findings of fact and
              conclusions of law based upon the evidence as a whole
              which clearly and concisely states and explains the rationale
              for the decisions so that all can determine why and how a
              particular result was reached. The [WCJ] shall specify the
              evidence upon which [he] relies and state the reasons for
              accepting it in conformity with this section. When faced
              with conflicting evidence, the [WCJ] must adequately
              explain the reasons for rejecting or discrediting competent
              evidence.




              We reject Claimant’s assertion that the medical providers at issue
              were not [parties] to the [Agreement] and Erie therefore remains
              responsible for those payments. Claimant and Erie entered into
              a[n Agreement] which released Erie from all liability for medical
              benefits owed pursuant to the myriad of past decision and orders
              and as a result, Claimant and Erie compromised the medical bills.
              The providers would lack standing to bring a penalty petition
              based on alleged nonpayment of expenses. Lincow v. [Workers’
              Comp. Appeal Bd.] (Prudential Sec[.], Inc.), 832 A.2d 569 (Pa.
              Cmwlth. 20[0]3).
Board 4/22/16 Op. at 33. However, it is clear on the face of the Agreement that Claimant and Erie
settled only disability payments. In Paragraph 7 of the Agreement, when asked: “Is this
[Agreement] a resolution of medical benefits for the injury referenced in Paragraphs 1 and 4?” The
parties replied, “no.” Agt. ¶ 7 (bold emphasis in original).
                                               30
77 P.S. § 834. “A capricious disregard of evidence occurs only when the fact[]finder
deliberately ignores relevant, competent evidence.” Williams v. Workers’ Comp.
Appeal Bd. (USX Corp.-Fairless Works), 862 A.2d 137, 145 (Pa. Cmwlth. 2004).
            Here, the Board declared: “[A]s the [WCJ’s decision] contains necessary
findings of fact and is capable of meaningful appellate review, . . . we reject
Claimant’s contention that it is not reasoned.” Board 4/22/16 Dec. at 33. This Court
agrees that the WCJ did not ignore any evidence, but rather stated in distinct detail
the rationale for determining that Employer/Erie did not violate the Act and, thus,
satisfied the Agreement. Therefore, the WCJ’s decision denying Claimant’s Penalty
Petition was well-reasoned pursuant to Section 422(a) of the Act. Accordingly, the
Board did not err in upholding the WCJ’s Penalty Petition decision.

              Erie’s Appeal from the Board’s August 22, 2016 order
                                (Rehearing Petition)
            In its Rehearing Petition, Erie asserted that the Board erred by denying
its rehearing petitions. However, on August 23, 2018, Erie filed an Application to
Discontinue its appeal from the Board’s August 22, 2016 order, which this Court
hereby grants. Accordingly this issue is moot.


                                Conclusion
            For the above reasons, that portion of the Board’s April 22, 2016 order
affirming the WCJ’s May 9, 2014 dismissal of Claimant’s Penalty Petition is
affirmed. The portion of the Board’s April 22, 2016 order reversing the WCJ’s
December 16, 2013 decision that Erie is liable for Claimant’s indemnity benefits after
December 17, 2002 is reversed. Accordingly, Erie would be liable for Claimant’s
indemnity benefits after December 17, 2002; however, Erie’s liability for Claimant’s
indemnity benefits after December 17, 2002 was settled pursuant to the Agreement.

                                         31
            Erie’s Application to Discontinue its appeal from the Board’s August 22,
2016 order, filed at No. 1467 C.D. 2016, is granted. Claimant’s Motion to Dismiss
LMI is granted.


                                       __________________________
                                       ANNE E. COVEY, Judge




                                        32
           IN THE COMMONWEALTH COURT OF PENNSYLVANIA

William Sokalsky, Jr.,                  :
                         Petitioner     :
                                        :
                   v.                   :
                                        :
Workers’ Compensation Appeal            :
Board (Bradley Graphics Solutions, Inc. :
and Erie Flagship Insurance Company :
a/k/a Erie Insurance Company),          :   No. 824 C.D. 2016
                         Respondents :

Erie Insurance Company a/k/a            :
Flagship City Insurance Company,        :
                         Petitioner     :
                                        :
                   v.                   :
                                        :
Workers’ Compensation Appeal            :
Board (Sokalsky, Jr., and Bradley       :
Graphics Solutions, Inc., and           :
LMI Insurance Co. (In Bankruptcy)       :
and State Workers' Insurance Fund),     :   No. 1467 C.D. 2016
                          Respondents   :
                                      ORDER

            AND NOW, this 29th day of October, 2018, the portion of the Workers’
Compensation Appeal Board’s (Board) April 22, 2016 order affirming the Workers’
Compensation Judge’s (WCJ) May 9, 2014 dismissal of William Sokalsky, Jr.’s
(Claimant) Petition for Penalties is AFFIRMED. The portion of the Board’s April
22, 2016 order reversing the WCJ’s December 16, 2013 decision that Erie Insurance
Company a/k/a Flagship City Insurance Company (Erie) is liable for Claimant’s
workers’ compensation indemnity benefits after December 17, 2002 is REVERSED.
However, Erie’s liability for Claimant’s indemnity benefits after December 17, 2002
was settled pursuant to the Petition to Approve Compromise and Release Agreement
By Stipulation.
            Erie’s Praecipe to Discontinue and End its appeal from the Board’s
August 22, 2016 order (No. 1467 C.D. 2016), which this Court treated as an
Application to Discontinue, is GRANTED, and that matter is discontinued and ended.
            Claimant’s Motion to Dismiss LMI Insurance Company is GRANTED.

                                       __________________________
                                       ANNE E. COVEY, Judge